Citation Nr: 1020885	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
posttraumatic stress disorder (PTSD) with panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2002 to January 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran appeared before the undersigned Veterans Law 
Judge in a video conference hearing in Nashville in March 
2010 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for heart 
palpitations has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 
percent disabling for PTSD.  The Veteran contends that his 
condition is more severe than that contemplated by his 
current rating.

The Veteran's VA examination was in September 2008.  He 
indicated that he had some relief from medication when taken 
during the early signs of an impending panic attack.  At that 
time he complained of frequent and severe panic attacks but 
reported a good relationship with his wife and indicated that 
he was employed and attending school.  In November 2008 the 
Veteran submitted a statement in which he indicated that his 
medication had been increased due to his panic attacks.  In 
his video conference hearing, the Veteran reported continued 
severe, frequent panic attacks.  He also reported withdrawing 
from school in October 2009 and changing job functions due to 
the frequency and severity of his panic attacks.  He stated 
that his condition had put a strain on both his personal 
relationships and professional life.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
The Veteran has presented evidence that his condition has 
worsened since his last examination in September 2008.  
Withdrawing from school, changing job positions and 
responsibilities, and changes in his personal relationships 
reflect a change in the severity of his condition.  As such, 
he must be provided a contemporaneous examination to assess 
the current nature of his disability.

Additionally, the Veteran reported receiving continued 
treatment for his PTSD and panic disorder.  The claims file 
does not contain any treatment records dated after August 
2008.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  As such, any additional 
records must be identified and obtained upon remand.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim.  Attempt to obtain and 
associate with the claims folder any 
treatment records identified by the 
Veteran following the receipt of any 
necessary authorization forms from the 
Veteran.   
 
2.  Arrange for the Veteran to undergo a 
psychiatric examination to determine the 
nature, extent, and severity of his PTSD 
and panic disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.   
 
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  Specifically the examiner 
should address the Veteran's description 
of the affect his symptoms on his 
employment and personal life.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
3.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


